--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated May 23, 2022 is acknowledged. 
Priority 
	This application does not claim priority benefit. The effective filing date is August 31, 2020.
Claim Status
	Claims 1-16 are pending. Claims 1-13 are examined. Claims 14-16 are withdrawn. 
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-13), drawn to a method of stopping CSF leaks, in the reply filed on May 23, 2022, is acknowledged. The traversal is on the ground that there would not have been a serious search burden in examining both groups because there is overlap between the two groups. 
            Applicants arguments were fully considered, however they are unpersuasive. The kit in claims 14-16 requires structural features, a syringe and a patch slidably disposed on a needle of said syringe, not required by the method claims. Thus, there would have been a serious burden in examining both groups. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of March 22, 2022 was timely filed. 
Claims 1-13 are examined on the merits.
Claim Objections 
	Claim 12 is objected to because “fibrinogen containing solution” is inconsistent with the reset of the claims. It is recommended to replace the phrase with “fibrinogen-containing solution”.
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 6, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “thrombin-like”. The claim is indefinite because the addition of word “like” extends the scope of thrombin so as to render it indefinite. 
Claims 5, 6, and 13 each recite the limitation "the fibrinogen" in line 1. There is insufficient antecedent basis for this limitation in the claims. The claims have support for “fibrinogen-containing solution”. Appropriate correction is required. 
Claims 10 and 11 each recite a “wherein” clause that requires “the amount of fibrinogen injected”. The claims are indefinite because there is insufficient antecedent basis for these limitations in the claims. Claim 1 recites a step of injecting a fibrinogen-containing solution. Appropriate correction is required. 
Allowable Subject Matter
	The closest prior art of record is Austin (US 2005/0095235 A1 Published May 5, 2005) and Ilan (US 2011/0182991 A1 Published July 28, 2011). 
Austin teaches preparations and use of biological tissue adhesives which rely on combining fibrinogen and thrombin to form a fibrin sealant, and a method of using the fibrin sealant and delivering directly to a critical site within the body and sealing in place due to the biostatic quality of the sealant (Abstract). Specifically, Austin teaches injecting the fibrin sealant into epidural space (paragraphs 0020, 0023, and 0024).
The claimed invention is not obvious over Austin because Austin does not teach penetrating and passing through a dural tissue an applicator to access an interior dural space. The epidural space is outside the dural tissue.
The teachings of Ilan are related to the use of a fibrin matrix for sealing a defect in a moist tissue (Abstract). The fibrin matrix is suitable for sealing leaks of non-blood or plasma substances such as cerebrospinal fluid (paragraph 0093). Ilan teaches a kit comprising a container selected from a vial, a pre-filled syringe, a small bottle, a tube or any other suitable container which contains the solid or the liquid components. The container can be of different sizes and contain different volumes/weights of the compositions, for example, each liquid component can have a volume of equal to or less than about 10 ml, and each solid component can have a powder weight of equal to or less than about 3 g. Optionally, an applicator for the administration of the solid and the liquid components can also be included in the kit (paragraph 0095). The kit is suitable for treating or preventing dura defects e.g. tears and leaks following dural injections, fissures or cracks (paragraph 0096); and for treating and preventing cerebrospinal fluid leakage (paragraph 0097). Ilan teaches a method for applying fibrin matrix onto moist tissue. The method comprises the following steps: applying an effective amount of a solid fibrin sealant blend onto the moist tissue; and applying over at least a portion of the solid fibrin sealant blend an effective amount of a liquid fibrin sealant formulation, wherein the effective amounts of solid fibrin sealant blend and liquid fibrin sealant formulation are sufficient to produce a fibrin matrix on the moist tissue having improved sealing strength relative to application of an effective amount of either the liquid fibrin sealant formulation or the solid fibrin sealant blend. Advantageously, the application of the solid fibrin sealant before the liquid fibrin sealant improves the sealing strength of the liquid fibrin sealant (paragraph 0104). The term "liquid fibrin sealant formulation" refers, for purposes of this application, to at least two separated liquid components required for the formation of fibrin sealant. The at least one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme which is capable of forming fibrin when it reacts with fibrinogen (or a fibrinogen-containing formulation). When the at least two separated components are administered e.g. injected into the target site, the liquid components come into contact, mimicking the final stages of the blood coagulation cascade process, in order to form the well known clot, fibrin (paragraph 0107). The term "solid fibrin sealant blend" refers to a solid composition that comprises the precursors for the formation of a fibrin sealant. The composition comprises a solid proteolytic enzyme which is capable of forming fibrin when it reacts with fibrinogen (or a fibrinogen-containing formulation) and solid fibrinogen. The solid blend can also comprise other components such as albumin. The proteolytic enzyme can be thrombin and/or a substance obtainable from snake venom. In one embodiment, the solid composition comprises a fibrinogen and thrombin components in their lyophilized form. In another embodiment, thrombin and fibrinogen containing solutions are separately dried e.g. by lyophilization to produce their respective solid components in the overall solid fibrin sealant blend. In another embodiment, the resulting solid materials are ground into powders using a superfine mill or a cooled blade mill or manually by passing the solid material through a sieve (paragraph 0109). Based on examples 2 and 3, lyophilized fibrin sealant was applied to a tissue followed by spraying a liquid fibrin sealant (paragraphs 0175-0191). 
	The claimed invention is not obvious over Ilan because Ilan teaches a method sealing a CSF leak by applying a solid fibrin sealant followed by applying a liquid fibrin sealant over at least a portion of the solid fibrin sealant. It would not have been obvious to modify the teachings of Ilan by injecting the liquid fibrin sealant into the dural space by penetrating and passing through a dural tissue an applicator comprising the fibrin sealant, followed by applying the solid fibrin sealant onto the exterior surface of the dural tissue, as required by claims. The claimed invention is not obvious over the prior art of record, and a person skilled in the art would not have arrived at the claimed invention based on the prior art of record.   
Conclusion
Claims 1, 3, 4, 7, 8, and 9 are allowed. Claim 12 is objected to. Claims 2, 5, 6, 10, 11, and 13 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617